Case 5:18-cv-00032-LGW-BWC Document 100 Filed 03/26/21 Page1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

CHAD MCCLURE,
Plaintiff,
JUDGMENT IN A CIVIL CASE
v. CASE NUMBER: CV 518-032
A. HYERS, et al.,
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

(71 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court entered March 23, 2021, the Magistrate Judge's
Report and Recommendation is ADOPTED as the Order of this Court. Therefore, the Court
GRANTS Defendant's Motion for Summary Judgment, DENIES Plaintiff in forma pauperis

status on appeal, and CLOSES this case.

   

Approved by: _|

HONAL.ISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

March Ly, zz) John E. Triplett, Acting Clerk
f Clerk

(By) Deillty Clerk

 

Date

GAS Rev 10/2020
